Order entered September 17, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00215-CV

                               RUTH TORRES, Appellant

                                            V.

 THE CONTINENTAL APARTMENTS, ALL CITIES TOWING INC., CITY VEHICLE
                     STORAGE INC., Appellees

                     On Appeal from the County Court at Law No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. CC-17-03695-D

                                        ORDER
      Before the Court is appellee The Continental Apartments’ motion to extend time to file

brief. We GRANT the motion and ORDER the brief be filed no later than October 17, 2018.


                                                   /s/   DAVID EVANS
                                                         JUSTICE